Allow me at the outset to congratulate His Excellency Mr. Peter Thomson, Permanent Representative of Fiji, who has been elected President of the General Assembly at its seventy-first session. We wish him every success in discharging his mandate. Chad pledges its full support.
I would also like to congratulate and thank His Excellency Mr. Mogens Lykketoft, outgoing President of the General Assembly, for his dedication and his many initiatives to strengthen the role of the Assembly, the most democratic and representative entity of the United Nations.
At the same time, on behalf of Chad and the African Union, I would like to congratulate and render a heartfelt tribute to His Excellency Secretary-General Ban Ki-moon, whose mandate will soon come to a close. His leadership, commitment and unflagging dedication during the past 10 years have contributed to buttressing the role of the United Nations and promoting its ideals.
Founded over 70 years ago by 51 Member States, the United Nations today now consists of 193 Member States. The evolution of humankind has made our States
10/56 16-29296 increasingly interdependent and interconnected, just as the challenges have become global and collective in nature. The world in which we live is facing multidimensional threats which prompt great concern.
Armed conflict, terrorism, climate change, mass migration, underdevelopment, poverty, and political, economic and financial crises have reached unprecedented proportions. No continent or region of the world has been spared by at least one of those scourges. Citizens of the world from all walks of life in some cases live in a perpetual state of fear and in others in a state of despair because wars, indiscriminate violence, poverty and the adverse effects of climate change are on the rise and there is slim hope of solving those problems.
The growing number of refugees and displaced persons throughout the world; the ongoing shipwrecks of makeshift boats in the Mediterranean, resulting in the loss of thousands of lives; and the Syrian tragedy, which has been unfolding before our eyes for more than five years, among other challenges, are tangible events that eloquently illustrate our collective powerlessness.
In this world of uncertainty, Africa is the most vulnerable and exposed continent. The victim of colonial plunder and affected by the numerous problems caused by underdevelopment, Africa is today under full attack from terrorism — the greatest threat of the century. Somalia, Libya, Mali, the Lake Chad basin and the Sahel in general are seriously destabilized and the danger is threatening to spread throughout the entire continent. Despite their modest means, the African Union and its member States are highly mobilized and committed to fighting this absolute evil.
That is evidenced by the great sacrifices that the African Union Mission in Somalia has made since 2004, the implementation of the Multinational Joint Task Force by States of the Lake Chad basin and Benin to fight the Boko Haram terrorist group, and the establishment of the Group of Five for the Sahel, which is a framework for security cooperation and countering all cross-border threats in the countries of the Sahel. This impetus for mobilization should be strengthened and supported by the entire international community by all means available, including physical, financial and military, as well as through intelligence-sharing. In that regard, from this rostrum I appeal to all States Members of the United Nations, particularly Africa’s partners, to contribute to the African Fund Against Terrorism created by the African Union at its Summit, held in Kigali in July.
Africa is also working with great diligence to manage the crises and conflicts besetting it by promoting a regional approach to crisis resolution, underpinned by a peace and security architecture. Such an approach, which is deserving of the firm support of the international community, seeks to strengthen the response capacity of regional and subregional organizations in the light of their geographical proximity, knowledge of the terrain and their rapid and flexible deployment capabilities. The African Union Mission in the Sudan, the African Union Mission in Somalia, the African-led International Support Mission in Mali and the African-led International Support Mission in the Central African Republic are concrete examples of the efforts of the African Union.
The complexity of conflicts throughout the world, including in Africa, is such that no organization can resolve them alone. That is why the African Union has always advocated a strategic partnership with the United Nations to confront security challenges on the continent. The African Union has deployed all of the aforementioned operations on behalf of the international community and in deference to the purview of the Security Council. Consequently, the African Union can legitimately count on the multifaceted and financial support of the United Nations.
We welcome the fact that this long-held position of the African Union is endorsed in the High-level Independent Panel on United Nations Peace Operations in its 20l5 report (see A/70/95), which has been unanimously praised. Accordingly, in the spirit of shared responsibility, at its latest summit the African Union adopted a measure to shoulder 25 per cent of the cost of peacekeeping operations authorized by the Security Council on the continent. The African Union hopes to receive the remaining 75 per cent from the United Nations peacekeeping budget, in keeping with the spirit of the division of labour and cost- sharing. The African Union anxiously awaits the start of constructive discussions with the United Nations on this proposal in order to reach an agreement that could further strengthen the exemplary partnership between the African Union and the United Nations in the interests of peace and the protection of civilians in times of crisis.
16-29296 11/56 The political and security situation in many African countries concerns us deeply. Mali remains a target of attacks by terrorist groups despite the presence of United Nations forces on the ground and the peace agreements reached following arduous negotiations in Algiers. The international community must undertake an in-depth analysis of the situation with a view to ending the conflict through dialogue, without losing sight of tailored and appropriate responses to the terrorist threat.
The situations in Libya and South Sudan remains extremely troubling and requires a more substantial mobilization on the part of the international community, with the vigorous engagement and coordination of the respective regional organizations involved in resolving the crises. In that respect, the joint effort of the African Union and the United Nations to deploy a civilian protection force of 4,000 men, in addition to the United Nations Mission in South Sudan, is to be commended. We also call for more concerted efforts between the African Union High-level Implementation Panel for the Sudan and South Sudan and the United Nations to persuade the non-signatories of the Doha Document for Peace in Darfur to commit to it.
Despite the successful holding of presidential and legislative elections, the situation in the Central African Republic remains fragile, as evidenced by the latest clashes between armed groups within the country. That situation requires a long-term follow-up, and the newly elected Central African authorities must be further supported in their efforts to normalize the situation in their country. I call on the international community to maintain and strengthen its support for peacebuilding and national reconciliation there. We also urge the political actors in brotherly countries, including the Democratic Republic of the Congo, Burundi and Gabon, to prioritize dialogue and cooperation with regard to pre- and post-electoral crises. The African Union is ready to assist them in settling their disputes through peaceful means.
The serious crises affecting Iraq, Syria and Yemen call on our collective conscience concerning the many who have been killed, wounded, displaced or made refugees, as well as to the destruction of their vital infrastructure. The international community must urgently find a political solution to all of these crises through direct negotiations between the parties in conflict. Concerning the Israeli–Palestinian conflict, we call for a definitive, just and equitable solution that guarantees security for Israel and an independent and viable State for Palestinians, urging both parties to resume dialogue and relaunch the peace process, and setting out a clear framework for future negotiations, along with a deadline, that will make it possible to put an end to the Israeli occupation of Palestinian territory.
Africa is not only a gigantic reservoir of raw materials; it is also home to more than 1 billion men and women who yearn for harmonious development accompanied by social well-being and prosperity. The international community can eradicate poverty in the world only if it upholds the commitments made within the framework of the 2030 Agenda for Sustainable Development (resolution 70/1), which puts people at the very core of all concerns. The implementation of the Agenda must be an absolute priority in order to eliminate extreme poverty, fight climate change, strengthen resilience and promote sustainable economic growth that will benefit all.
In this respect, we stress the urgent need for an effective mobilization of the resources necessary to finance development in accordance with the Addis Ababa Action Agenda. Africa is committed to playing its part by ensuring an effective coordination of efforts as well as consistency among the goals of both Agenda 2063 and Agenda 2030. No region of the world, no State can prosper alone or be surrounded by an ocean of destitution and poverty without experiencing the consequences.
The successive waves of young African migrants moving towards Europe that we see on a daily basis, thousands of whom have drowned, are a challenge to the conscience of the international community. Though we may erect barriers, build ghettos and mobilize naval forces to contain migrants, the phenomenon will not stop until the regions concerned are closely involved in a suitable collective response. The solutions outlined at the 2015 Valletta summit seem, unfortunately, to have fallen short of our expectations and of the challenges. It is not a matter of providing charity to Africa, but, rather, of establishing with it a true strategic partnership aimed at tackling common global challenges. It is not too late to begin collective and concerted action that takes on board the legitimate concerns of all the parties concerned.
12/56 16-29296 One of the major challenges facing Africa is climate change and environmental issues. The advance of the desert, the silting up of the Niger river, the El Niño phenomenon in southern Africa and deforestation are all the most striking signs of climate change in Africa. Lake Chad has shrunk from 25,000 square kilometres in 1960 to less than 2,000 today; this is additional proof of the degradation of our planet’s climate. This ecological disaster, which is endangering coexistence among communities and dangerously threatening food security in the Sahel, will certainly have consequences for the security and the stability of the region, as we see from the strong presence and the accelerated development of the terrorist threat.
The partnership with Africa must also be seen in the fight for the preservation of the environment, which is seriously threatened. In this respect, the Paris Agreement on Climate Change, signed on 22 April by all States, creates new obligations and a structural framework for the long-term fight against climate change. There is a great deal left to do to in order to achieve tangible achievements in the implementation of the commitments undertaken by all parties according to the principle of common but differentiated responsibility.
The Agreement will be credible only if it is accompanied by specific action aimed at bridging the enormous gap between the efforts that have been pledged and the noble objectives that are sought, including those established at Copenhagen, namely, mobilizing $100 billion by 2024 for the poorest countries.
The question of United Nations reform, and specifically that of the Security Council, remains a major concern for Africa, which, because of a historical injustice, remains marginalized in this organ. It is unfortunate that such reform, which the African Union has called for at every one of its summits for years, does not seem to prompt any interest. Nonetheless, Africa will continue to call for the creation of a more just and equitable universal Organization, while reaffirming its position on this matter as expressed in the Ezulwini Consensus.
Confidence and hope in the global solutions that the United Nations inspires will be well founded only if all nations, in their diversity, take part in their design and implementation. All of us, as in a marriage, must be faithful to humankind, for better and for worse.
 
